—Order, Supreme Court, New York County (David B. Saxe, J.), entered January 6, 1994, which awarded plaintiff temporary maintenance and other expenses, and denied defendant’s motion for interim exclusive use and occupancy of the parties’ home in Westhampton Beach, unanimously affirmed, without costs.
This is a bitterly contested divorce, terminating a 35-year marriage. Defendant now resides in California, although there are marital residences in Manhattan, Westhampton Beach, and West Palm Beach, Florida. The IAS Court ordered defen*272dant to pay for certain unitemized expenses, including property mortgage and maintenance charges, real estate taxes, almost all utilities, maintenance and repair on a 1990 Mercedes automobile, insurance (property and auto liability, life and medical/dental), and all unreimbursed non-elective medical/dental/optical/pharmaceutical expenses. In addition, the court made a pendente lite cash award of $2,500 per week, which was less than the $12,750 per month requested by plaintiff.
The interim award is consonant with the level of plaintiff’s lifestyle in the years prior to the breakup of the marriage (Tregellas v Tregellas, 169 AD2d 553). The appropriate remedy for defendant’s grievance with regard to that temporary award, especially in such a complex contest, is a prompt trial (Sayer v Sayer, 130 AD2d 407). Concur—Carro, J. P., Wallach, Kupferman, Ross and Williams, JJ.